—Judgment, Supreme Court, New York County (Walter Schackman, J.), entered April 3, 1997, which denied petitioner’s CPLR article 78 application to annul respondents’ denial of his application for an accident disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
The Medical Board’s determination that petitioner is not disabled was rationally based on its own examinations of petitioner and review of petitioner’s medical evidence, which, contrary to petitioner’s contention, is subject to conflicting *385interpretations (see, Matter of Reid v Kelly, 235 AD2d 361). Concur — Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.